Citation Nr: 1135160	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist with hand nerve damage.

2.  Entitlement to service connection for a left shoulder disability with muscle injury and nerve pain.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for pterygium of the left eye.

6.  Entitlement to an initial rating in excess of 20 percent for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2008, January 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the March 2008 rating decision, the RO, inter alia, denied service connection for a gastrointestinal disability, right carpal tunnel syndrome, a left shoulder disability, a neck disability, and a low back disability.  The appellant appealed.

Before the matter was certified to the Board, in the January 2009 rating decision, the RO granted service connection for GERD and assigned an initial 10 percent disability rating, effective October 19, 2007, the date of receipt of the appellant's claim.  This determination constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a gastrointestinal disability.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the initial disability rating).  

The appellant thereafter appealed the initial 10 percent disability rating assigned for his service-connected GERD.  Before the appeal was certified to the Board, in a September 2010 rating decision, the RO increased the initial rating for the appellant's GERD to 20 percent, effective October 19, 2007.  Although a higher rating has been granted, the issue remains in appellate status, as characterized on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In the November 2009 rating decision, the RO denied service connection for pterygium of the left eye.  The appellant perfected an appeal of the RO's determination via his submission of a timely VA Form 9 in January 2010.  

In May 2010, the appellant testified at a hearing before a Decision Review Officer at the RO.  In February 2011, the appellant testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO with respect to all of the issues on appeal.  

As set forth in more detail below, a remand is necessary with respect ot the issues of entitlement to service connection for a carpal tunnel syndrome of the right wrist, a left shoulder disability, a neck disability, and a low back disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's pterygium of the left eye preexisted service and has not been shown to have been aggravated therein beyond the natural progress of the disease.

2.  Since the award of service connection the appellant's service-connected GERD has been manifested by symptoms such as daily epigastric pain, bloating, reflux, regurgitation, mild anemia, and weight fluctuations between 134 and 122 pounds, producing moderately severe disability.


CONCLUSIONS OF LAW

1.  Pterygium of the left eye was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  The criteria for an initial 40 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2007, March 2009 and October 2009 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The December 2007 letter included the additional notification requirements imposed by the U.S. Court of Appeals (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the appellant's claim for an initial rating in excess of 20 percent for GERD, because the matter at issue in this case concerns an appeal from an initial rating decision, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the § 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant contend, that any notification deficiencies have resulted in prejudice with respect to that claim.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

In that regard, the appellant has reported that he received treatment for his eye condition from Graham and Oliver Eye Associates from 1973 to 1980.  He indicated that he had attempted to obtain these records but was advised that they had been discarded after five years.  The Court's jurisprudence makes clear that VA's duty to assist does not include obtaining evidence which does not currently exist.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).  The Board therefore finds that VA has no further duty to assist with respect to these records.

The appellant has also been afforded VA medical examinations in connection with the claims adjudicated in this decision.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records as well as physical examinations of the appellant.  The examiners also provided rationales for the opinions rendered with citations to the pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where appropriate, the examiners provided sufficient reference to the pertinent schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Entitlement to service connection for pterygium of the left eye

Background

In pertinent part, the appellant's service treatment records show that at his January 1969 military induction medical examination, he was noted to have left eye pterygium and defective vision.  His uncorrected visual acuity for both near and distant vision was 20/50, bilaterally, correctable to 20/30 on the right and 20/20 on the left.  

The following day, the appellant underwent additional evaluation by an optometrist who noted a pinguecula in the appellant's left eye encroaching nasally on the cornea as well as drusen over the retina.  The appellant's uncorrected visual acuity was 20/60 in the right eye and 20/50 in the left eye.  His visual acuity with correction was noted to be 20/30 on the right and 20/25 on the left, with some question of malingering.  

In-service treatment records show that in June 1969, the appellant was seen in the optometry clinic.  He indicated that he had a growth on his left eye which he felt might be increasing and encroaching on his field of vision.  On examination, the appellant's uncorrected visual acuity was 20/50 +3, bilaterally.  The impression was pterygium and the appellant was referred to the ophthalmology clinic for further evaluation.  

In August 1969, the appellant was evaluated in the ophthalmology clinic.  He noted that he had had a growth on his left eye since November 1968.  He also reported that he had broken his glasses three days prior.  On examination, there was a small pterygium encroaching on the left cornea.  The ophthalmologist indicated that it was his opinion that surgery was not indicated.  He recommended correction of the appellant's refractive error and rechecking of the pterygium every 6 to 12 months.  

The appellant was seen in the ophthalmology clinic for a pterygium check in September 1969.  It was noted that his interval history had been negative and that the examination was unchanged from that previously recorded.  A recheck in another 6 months was recommended.

In October 1969, the appellant sought treatment in the dispensary, claiming that his left eye pterygium was causing dust to collect in his eye.  He was given Visine.  The following week, he again sought treatment in the dispensary, insisting that his left eye pterygium hurt him.  He was referred to the eye clinic.  

In February 1970, the appellant was seen in the ophthalmology clinic.  It was noted that his interval history regarding his pterygium had been negative since the last examination.  The diagnosis was no change on exam.  A recheck in 6 to 12 months was again recommended.

In April 1970, the appellant sought treatment with complaints of pain in his eyes.  Physical examination noted a small pterygium on the left eye.  There were no acute problems.  The appellant was given Visine.  

The remaining service treatment records are negative for pertinent complaints or abnormalities.  

The post-service record on appeal includes VA clinical records, dated from October 2003 to January 2010.  In pertinent part, these records show that in October 2003, the appellant sought to establish care with VA.  His complaints included an occasional veil in his visual fields.  He indicated that he had had no recent optic evaluation.  The appellant was referred to the eye clinic for assessment of his visual complaints.  In March 2004, the appellant was examined in the VA eye clinic.  Examination showed posterior vitreal detachment and epiretinal membranes, bilaterally.  He was also noted to have macular mottling and early cataracts, as well as a refractive error.  

In March 2006, the appellant was again examined in the eye clinic.  He reported occasional floaters but denied flashes.  He denied a history of ocular surgery or injury.  Examination showed vitreal detachment/floaters, bilaterally.  He was also noted to have very mild drusen, epiretinal membrane causing blurry vision, cataracts with decreased vision, and blurry vision secondary to refractive error and presbyopia.  The appellant exhibited similar findings at his subsequent annual eye examinations in March 2007, March 2008, and April 2009.  

In addition to the VA clinical records discussed above, the RO received private clinical records as well as records from the Social Security Administration (SSA) in support of the appellant's claims.  In pertinent part, clinical records received from SSA show that in April 2003, the appellant reported that he wore glasses.  He indicated that he did not drive, but watched television and read without difficulty.  He indicated that his vision was blurry without his glasses.  

In February 2009, the appellant submitted a claim of service connection for left eye pterygium.  He indicated that he had had continuous problems with that condition during active duty.  

In connection with his claim, the appellant underwent VA medical examination in June 2010 at which he reported that he was first diagnosed as having pterygium in the left eye in 1969.  He reported that it went away in 2008.  In reviewing the appellant's claims folder, the examiner noted that post-service eye examinations conducted between 2004 and 2009 had shown no signs of pterygium.  He noted that there were no signs of pterygium on today's examination.  He also noted that the appellant had been noted to have trace amounts of epiretinal membranes with no evidence of a macular hole on examinations between 2004 and 2009, although more recent private clinical showed a macular hole in May 2010.  After examining the appellant and reviewing his claims folder, the examiner indicated that there was no evidence that the appellant's current macular hole was related to his service or the in-service pterygium.  

In a June 2010 letter, the appellant's private optometrist indicated that the appellant had presented with decreased vision and a history of amaurosis fugax.  He noted that on examination, a macular hole was observed in left eye for which consultation with a retinal specialist was recommended.  

During his February 2011 Board hearing, the appellant testified that he received medical care during active service to monitor whether the growth in his left eye was increasing.  He indicated that when he got out of service, he went to a doctor who continued to monitor his eye.  The appellant testified that when he started coming to VA in October 2003, his treating providers continued to monitor his eye.  He indicated that he saw a private optometrist recently who gave him a letter saying he had a hole in his eye.

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As a preliminary matter, the Board notes that the appellant's January 1969 military induction medical examination documents the presence of a left eye pterygium, defective vision, and drusen over the retina at service entrance.  Under these circumstances, the presumption of sound condition at service entrance does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has made clear that in cases such as this, where a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, however, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, on the basis of all the evidence of record pertaining to the manifestations of the appellant's left eye condition prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 (2010).  

As discussed in detail above, the appellant's service treatment records are entirely silent for any indication of in-service aggravation of his preexisting left eye condition, including pterygium.  Indeed, the appellant underwent regular eye examinations during active duty to monitor his preexisting left eye pterygium.  These examinations consistently showed no change or increase in the underlying condition.  

The post-service record on appeal is similarly negative for any indication of in-service aggravation of the preexisting left eye pterygium.  Indeed, the appellant underwent VA medical examination in June 2010 at which the examiner noted that there were no signs of the left eye pterygium on current examination.  He further noted that in reviewing the record, the left eye pterygium had not been found on any examination conducted since 2004.  

Under these circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen, 4 Vet. App. at 306-307; Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone 'a lasting worsening . . . that is, a worsening that existed at the time of separation').  Moreover, the Board finds that the record otherwise contains no indication that the appellant's preexisting left eye pterygium was otherwise aggravated during active service.  

The Board has considered the appellant's arguments to the effect that his current left eye symptoms, such as blurry vision and floaters, are secondary to his in-service pterygium.  The record on appeal, however, contains no medical evidence to support such a theory.  Even though the appellant is competent to provide testimony as to his symptoms or other matters within his personal observation, since he is not a medical professional, he is not competent to state that the underlying pathology of his preexisting left eye pterygium was aggravated for VA purposes during his period of active service, nor is he competent to attribute any current left eye symptoms to service.  Thus, the Board is unable to assign probative value to the appellant's assertions in this regard.

The Board has also considered the appellant's assertions to the effect that his VA physician advised him that his floaters were from his pterygium rupturing.  Although the Board does not doubt the sincerity of the appellant's assertions, it must assign more probative weight to the VA clinical records, which contain no indication that any current eye disability is the result of any condition incurred in or aggravated during service.  Cf. Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  

In any event, as set forth above, in June 2010, a VA medical professional examined the appellant and reviewed the claims folder, including records of the appellant's VA treatment, and concluded that there was no evidence that the appellant's current eye pathology, a macular hole, was related to his service or the in-service pterygium.  Again, for the reasons discussed above, the Board has assigned great probative weight to the opinion of the VA examiner and finds that it outweighs the unsupported lay theories of the appellant.

Finally, the Board has considered the fact that service treatment records document the presence of a refractive error and that the post-service clinical records note the continued presence of presbyopia or a refractive error.  A refractive error of the eye such as presbyopia, however, is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010); see also McNeely v. Principi, 3 Vet. App. 357, 363-64 (1992) (noting that presbyopia is a type of refractive error, "a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.").

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for left eye pterygium.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an initial rating in excess of 20 percent for GERD

Background

The appellant's service treatment records show that he was treated on several occasions in connection with gastrointestinal complaints.  In August 1970, he was treated for gastroenteritis.  In December 1970, he was treated for peptic ulcer disease.  

In October 2007, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a gastrointestinal disability.  In a statement submitted in support of his claim, the appellant reported that he had developed a gastrointestinal condition in service and continued to experience gastric symptoms for which he received treatment.  

In support of his claim, the RO received VA and private clinical records, dated from October 2003 to January 2010.  In pertinent part, these records show that in October 2003, the appellant sought to establish care with VA.  On examination, he denied abdominal pain, weight loss, blood in the stools, diarrhea, nausea or vomiting.  Physical examination showed that the appellant weighed 134 pounds.  

In pertinent part, private clinical records show that in December 2004, the appellant was referred for EGD and colonoscopy in connection with a finding of heme-positive stool.  He also reported some abdominal pain, heartburn, and a history of ulcer.  He denied rectal bleeding, melena, hematochezia, nausea, vomiting, diarrhea or dysphagia.  The diagnostic testing was performed in January 2005 and showed small hyperplastic polyps, mild diverticulitis, and night time GERD.  He was provided with Prilosec.  

Subsequent VA clinical records show that in September 2005, the appellant reported that he had undergone an EGD and colonoscopy and had been diagnosed as having small hyperplastic polyps, mild diverticulosis, and GERD for which he was taking Omeprazole.  He also reported that he had lost 6 pounds but that his appetite was fine.  The appellant's weight was 127 pounds.  The diagnoses included GERD.  

In October 2006, the appellant was seen by VA in connection with orthopedic complaints.  His weight was 124.5 pounds.  The assessments included GERD.  Similar findings were noted during an April 2007 examination.  At that time, the appellant reported that he would like to obtain medication from VA for his occasional heartburn.  

During a VA clinic visit in October 2007, the appellant again denied nausea, vomiting, and chest pain.  His weight was 122 pounds.  It was noted that he was on Omeprazole as needed for GERD.  In April 2008, the appellant again denied nausea, vomiting, and abdominal pain.  His weight was 129 pounds.  Diagnoses included GERD.  Laboratory testing revealed anemia and the appellant was prescribed supplements.  In December 2008, the appellant's complaints included neck and back pain.  He denied having nausea, vomiting, and abdominal pain.  The assessments included GERD.  

In addition to the VA and private clinical records discussed above, the RO received records from the Social Security Administration (SSA) in support of the appellant's claims.  In pertinent part, records from SSA show that the appellant was determined to have been disabled since February 2003 due to discogenic and degenerative disorders of the back.  Clinical records used by SSA, however, are negative for complaints or findings pertaining to the appellant's GERD.  

At a VA gastrointestinal examination in December 2008, the appellant reported that he began experiencing symptoms consistent with GERD during active service.  He indicated that his symptoms had been present since that time and currently included epigastric pain, bloating, and reflux and regurgitation.  He indicated that he was currently on Omeprazole twice daily.  He indicated that spicy foods and dairy products triggered his symptoms so he avoided them.  He indicated that his weight had always been stable, between 120 and 130 pounds.  On examination, the appellant's weight was 124 pounds and he appeared to be in fairly good health.  The diagnosis was GERD.  The examiner indicated that it was at least as likely as not related to service. 

The appellant again underwent VA gastrointestinal examination in September 2009, at which time his complaints included daily gastroesophageal reflux with regurgitation and bloating.  He felt that his symptoms were having a severe impact on his health.  Specifically, he felt as if he was losing weight due to being unable to keep food down.  The appellant denied dysphagia and substernal or arm pain, as well as hematochezia, melena, hematemesis, and malignancy.  On examination, the appellant's weight was 122 pounds.  The examiner indicated that he found no evidence of anemia and indicated that the appellant appeared well nourished.  The diagnosis was GERD with regurgitation, pyrosis, abdominal pain and bloating.  He estimated that the appellant's symptoms had a moderate to severe impact on his overall health.  

Additional private clinical records show that in February 2010, the appellant sought treatment, claiming to have diffuse abdominal pain, intermittent dysphagia, heartburn, and melena.  He reported having been diagnosed as having blood in his stool.  Examination showed that the appellant was well developed.  The assessments included heartburn and dysphagia, pharyngoesophageal phase.  In August 2010, the appellant again reported dysphagia.  On examination, he was well developed and nourished.  It was noted that he had tested positive for H. pylori.  

During a VA medical examination in July 2010, the appellant reported continued symptoms of heartburn.  He indicated that he was on Omeprazole and Ranitidine.  He indicated that his medications helped but that he still experienced intermittent heartburn.  He did not report anemia or dysphagia.  Laboratory testing showed evidence of a mild anemia but no other abnormalities.  The appellant's weight was 134 pounds.  The diagnosis was GERD with evidence of mild anemia.  

During his February 2011 Board hearing, the appellant testified that he received regular care at VA for his GERD.  He indicated that every time he went, there was a discrepancy in how much he weighed, from 123 to 130 pounds.  He indicated that he also had had mild anemia.  He indicated that his symptoms included bloating and stomach pain.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2010).

With respect to diseases of the digestive system, VA's rating schedule notes that such diseases, particularly within the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2010).  

For that reason, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).  

In this case, the RO has evaluated the appellant's service-connected GERD as 20 percent disabling by analogy under 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7346.  See 38 C.F.R. § 4.27 (noting that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Under Diagnostic Code 7305, a 10 percent rating is assigned for a mild ulcer with recurring symptoms once or twice a year.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

Under Diagnostic Code 7346, a 30 percent rating is assigned when there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for an initial 40 percent rating for the appellant's service-connected GERD have been met.

In this case, the appellant reports symptoms such as epigastric pain, bloating, reflux, and regurgitation.  As delineated in detail above, the medical evidence also reflects significant weight fluctuations between 134 and 122 pounds, as well as mild anemia.  The appellant has also consistently taken medication to reduce his service-connected gastrointestinal symptomatology.  Additionally, the Board observes that in September 2009, the VA gastrointestinal examiner characterized the appellant's overall disability as moderate to severe.  

In light of these symptoms, and affording the appellant the benefit of the doubt, the Board finds that his service-connected GERD symptomatology more nearly approximates the criteria for a 40 percent rating under Diagnostic Code 7305.  Again, those criteria provide for a 40 disability rating for a moderately severe disability characterized by anemia and weight loss.  

The preponderance of the evidence, however, is against the assignment of an initial rating in excess of 40 percent GERD.  The objective evidence of record does not show that the appellant experience symptoms such as recurrent hematemesis or melena secondary to his service-connected GERD and his anemia has never been characterized as more than mild.  Similarly, although he reports regurgitation, he consistently denies vomiting.  Finally, no medical professional has ever indicated that the appellant's GERD is productive of a severe or definite impairment of health.  Thus, the Board concludes that the assignment of an initial rating in excess of 40 percent under Diagnostic Codes 7305 or 7346 is  not warranted.  

In reaching this decision, the Board considered assigning "staged" ratings but, as delineated above, a thorough review of all the evidence of record indicates that there are no distinctive periods where the appellant met or nearly approximated the criteria for a rating in excess of 40 percent.  The Board has also considered applying an alternative diagnostic code for the appellant's GERD, but can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the appellant.  

In sum, the Board finds that the evidence of record supports the assignment of an initial 40 percent rating for the appellant's service-connected GERD.  The preponderance of the evidence is against the assignment of an initial schedular rating in excess of 40 percent for any period of the claim.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected GERD is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence of record demonstrating that the appellant's service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.


ORDER

Entitlement to service connection for pterygium of the left eye is denied.

Entitlement to an initial 40 percent rating for GERD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant also seeks service connection for right carpal tunnel syndrome, a neck disability, a left shoulder disability, and a low back disability.  After reviewing the evidence of record, the Board concludes that additional evidentiary development is necessary.

With respect to his claimed right carpal tunnel syndrome/hand nerve damage, the appellant has theorized that it is causally related to his exposure to the cold while stationed at Fort Wainwright, Alaska.  More recently, he has contended that his private physician, Dr. James, is of the opinion that the appellant developed right carpal tunnel syndrome from repetitively firing a machine gun in service.  

The Board notes that the record on appeal contains clinical records from W. Scott James, III, M.D., spanning the period from August 2005 to February 2007.  Additionally, the record contains a February 2009 letter from Dr. James noting that he has been following the appellant since 2002.  These available records contain notations of left carpal tunnel syndrome, but are negative for notations of right carpal tunnel syndrome.  Similarly, these records contain no indication that the appellant's claimed right carpal tunnel syndrome is causally related to his active service or any incident therein, including the repetitive firing of a machine gun.  

As it appears there may be relevant records available from Dr. James, additional evidentiary development is necessary.  38 C.F.R. § 3.159(c)(2010).  Additionally, the appellant is advised that it would be to his benefit to submit a statement from Dr. James memorializing his opinion that the appellant currently has right carpal tunnel syndrome as a result of repetitive machine gun firing in service.  See 38 U.S.C.A. § 5107(a) (West 2002); see also 38 C.F.R. § 3.159(c) (discussing claimant's responsibility to submit or specifically identify relevant records in support of a claim).  

With respect to the appellant's claims of service connection for left shoulder, neck, and low back disabilities, he contends that such disabilities are causally related to injuries he sustained in service.  Specifically, the appellant recalls that he initially injured his low back during training exercises at Fort Dix.  The appellant also recalls that in 1970, he sustained additional injury, including to his neck and left shoulder, after he fell while cross country skiing.  He recalls being placed in a left shoulder sling for several weeks following the fall.  He also recalls having continuous problems with his low back, neck, and left shoulder since service.  

With respect to his low back, the appellant's service treatment records show that in January 1970, he sought treatment for mid low back pain after heavy exercise in the gym.  Examination showed paraspinal muscle spasm.  Reflexes were OK.  He was treated with muscle relaxers and a hot pad.  

The appellant's service treatment records are negative for notations of a cross country skiing injury.  These records do show, however, that in October 1970, the appellant sought treatment, stating that he had injured his left shoulder the previous day while playing football.  Examination showed some tenderness over the acromioclavicular joint.  The joint was intact and exhibited full range of motion.  X-ray studies were normal.  The impression was shoulder sprain and the appellant was treated with a sling.  On follow-up examination later that month, the appellant reported that his shoulder felt much better although there was still some tenderness.  The sling was discontinued and the appellant was given another two weeks of light duty.  

The post-service record on appeal includes VA and private clinical records dated from 2002 to 2010 documenting complaints of low back, neck, and left shoulder pain.  Diagnoses include cervical and lumbar degenerative joint and disc disease with radiculopathy.  The appellant has also submitted a February 2009 statement from Dr. James who indicated that it is not unreasonable to assume that the appellant's reported in-service injuries could have contributed to his current cervical and lumbar arthritis.  

Under the VCAA, VA has a duty to obtain a medical examination or opinion when one is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Given the record in this case, the Board finds that VA medical examinations are necessary.  The appellant has not been afforded a VA medical examination in connection with his claim of service connection for right carpal tunnel syndrome or a neck disability.  Although he underwent VA medical examinations in connection with his claims of service connection for low back and left shoulder disabilities, clarification of the opinions obtained is necessary, including complete supporting rationales with citations to the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the appellant, the RO should contact W. Scott James, III. M.D., of the Carolina Orthpaedic Surgery Associates, and request complete clinical records pertaining to the appellant for the period from January 2002 to August 2005, and from February 2007 to the present.

2.  After the records discussed above, if any, are secured and associated with the record, the appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current right carpal tunnel syndrome/hand nerve damage.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should describe the nature of any current right carpal tunnel syndrome or hand nerve damage identified on examination.  He or she should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any such disability identified on examination is causally related to the appellant's active service or any incident therein, including exposure to cold during his tour of duty in Alaska or from firing M16 guns.  

3.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current left shoulder disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should describe the nature of any left shoulder disability identified on examination, to include stating whether any muscle or nerve damage is present.  He or she should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any left shoulder disability identified on examination is causally related to the appellant's active service or any incident therein, including a fall he recalls sustaining in the early 1970's while cross country skiing or the documented October 1970 football injury.  

4.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current neck or low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should describe the nature of any neck or low back disability identified on examination.  He or she should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any neck or low back disability identified on examination is causally related to the appellant's active service or any incident therein, including a fall he recalls sustaining in the early 1970's while cross country skiing or the documented January 1970 mid low back pain he sought treatment for after heavy exercise. 

5.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


